Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 11.13 2020. In view of this communication, claims 1-18 are now pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al (JP 2002218730 A) , hereinafter referred to as Hasegawa.
Regarding Claim 1, Hasegawa discloses a liquid-cooled core assembly (Fig 1, 2, 3, 4, 7, 8 below) for a linear motor [Abstract], comprising: 
an iron-core (Fig 1, 1,3) having a middle part (Fig 7, 3M), teeth (Fig 7, 3A, 3B) extending from 5two opposite sides of the middle part and forming slots (Fig 7, 9A, 9B) therebetween, coils (Fig 7, 4A, 4B) wound around the teeth, axial cooling- fluid passageways(Fig 4, 9A,9B)  extending across the middle part (Fig 7, 3M), and cooling conduits (Fig 4, 10C)  arranged inside the passageways; 
a cooling system including a liquid supply part (Fig 4, 10A1, 10B1) and a 10liquid collection part (Fig 4, 10A2, 10B2) mounted against respective two other opposite sides (Fig 4, S1, S2) of the iron-core (Fig 1, 3), the liquid supply part and the liquid collection part being in fluid communication with the cooling conduits (Fig 4, 10C) ; 
an inlet connector (Fig 4, 11A1, 11B1) in fluid communication with the liquid 15supply part (Fig 4, 10A1, 10B1); 
and an outlet connector (Fig 4, 11A2, 11B2) in fluid communication with the liquid collection part (Fig 4, 10A2, 10B2).

    PNG
    media_image1.png
    608
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    733
    930
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    720
    866
    media_image3.png
    Greyscale

Regarding Claim 2, Hasegawa discloses the liquid-cooled core assembly according to claim 1. Hasegawa further discloses the20 liquid supply part (Fig 4 above, 10A1, 10B1) includes a liquid supply duct (Fig 4, 10A1, 10B1) and channels in fluid communication with the liquid supply duct and sealingly [Para 0032] connected to a first end portion (Fig 4, Ep1) of respective conduits (Fig 8 below, 10C), and wherein the liquid collection part (Fig 4, 10A2, 10B2) includes a liquid collection duct (Fig 4, 10A2, 10B2)  and channels (Fig 8, 10C) in fluid 25communication with the liquid collection duct and sealingly connected to a second end portion (Fig 4, Ep2) of the respective conduits (Fig 8, 10C). (Examiner is interpreting channel to be the portion of the liquid supply duct and liquid collection duct where the cooling liquid changes direction in a perpendicular manner and flows through the conduit 10C). 

    PNG
    media_image4.png
    522
    614
    media_image4.png
    Greyscale

Regarding Claim  16, Hasegawa discloses he liquid-cooled core assembly according to claim 1.  Hasegawa further discloses the liquid-cooled core assembly (Fig 1, 2 , 3 , 4, 7, 8) is adapted to be slidably mounted on a permanent magnet assembly of a linear motor [Abstract, Para 0022].

    PNG
    media_image5.png
    579
    566
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    655
    852
    media_image6.png
    Greyscale

Regarding Claim  17, Hasegawa discloses the liquid-cooled core assembly according to claim 1.  Hasegawa further discloses the liquid-cooled core assembly (Fig 1, 2, 3, 4, 7, 8) is slidably mounted on a permanent magnet assembly of a linear motor [Abstract, Para 0022].
Regarding Claim  18, Hasegawa discloses a linear motor, comprising: a permanent magnet; and the liquid-cooled core assembly as recited in claim 1.  Hasegawa further discloses the liquid-cooled core assembly (Fig 1, 2, 3, 4, 7, 8) slidably [Para 0022] mounted on the permanent magnetic assembly (Fig 1, 1,2A, 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Hoppe (US 20040169427 A1).
Regarding Claim 3, Hasegawa discloses the liquid-cooled core assembly according to claim 2 . Hasegawa further discloses the first (Fig 4 above, Ep1) and second end (Fig 4, Ep2) portions of each conduit (Fig 8 above, 10C) 30protrude from respective two other opposite sides (Fig 4, S1, S2) (Conduits will have to protrude out of the two other opposite sides as they has to reach the channels from the supply and collection ducts) an end portion of a corresponding channel of respective liquid supply duct (Fig 4, 10A1, 10B1) and collection parts (Fig 4, 10A2, 10B2). (Examiner is interpreting channel in Hasegawa to be the portion of the liquid supply duct and liquid collection duct where the cooling liquid changes direction in a perpendicular manner and flows through the conduit 10C). Hasegawa does not disclose end portion of conduit protrude inside an end portion of a corresponding channel.
Hoppe discloses an end portion of conduit (Hoppe, Fig 1 below, 11, E1) protrude inside an end portion of a corresponding channel (Hoppe, Fig 1, 25, E2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa with the end portion of conduit inside an end portion of corresponding channel as taught by Hoppe in order to keep good alignment which will result in good sealing.

    PNG
    media_image7.png
    873
    795
    media_image7.png
    Greyscale

Regarding Claim 4, Hasegawa in view of Hoppe discloses the liquid-cooled core assembly according to claim 3 . Hasegawa in view of Hoppe further discloses the end portion of the channel (Hasegawa, explanation below) includes a seal 13receiver portion inside (Hoppe, Fig 1 above, 25I) which a seal and/or an O-ring (Hoppe, Fig 1, 24)[Hoppe, Para 0021] is mounted around the first (Hasegawa, Fig 4 above, Ep1) and second end (Hasegawa, Fig 4, Ep2) portions of each conduit (Hasegawa, Fig 8 above, 10C). (Examiner is interpreting channel in Hasegawa to be the portion of the liquid supply duct and liquid collection duct where the cooling liquid changes direction in a perpendicular manner and flows through the conduit 10C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Hoppe with the seal receiver portion inside the channel as further taught by Hoppe in order to provide a leak free interface between channel and conduit.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu et al (US 20190131831 A1).
Regarding Claim 5, Hasegawa discloses the liquid-cooled core assembly according to claim 2 . Hasegawa further discloses the iron-core (Fig 1 above, 1,3) includes axial through-holes (Fig 7 above, Ah1) extending across the middle part (Fig 7, 3M) with the cooling-fluid passageways (Fig 4 above, 9A,9B) . Hasegawa does not disclose the axial through holes and cooling fluid passageways to be alternating. 
Lu discloses the axial through holes (Lu, Fig 3 below, 61) and cooling fluid passageways (Lu, Fig 3, 41,42) to be alternating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa with the axial through holes and cooling fluid passageways in an alternating manner in order to provide structural integrity and passages for cooling in a package optimized manner.

    PNG
    media_image8.png
    756
    465
    media_image8.png
    Greyscale

Regarding Claim 6, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 5. Hasegawa in view of Lu further discloses a central axis  of the passageways (Lu, Fig 3 above, 41,42) and the through- holes (Lu, Fig 3, 61) is aligned within a plane (Lu, Fig 3, PQ) crossing the middle part (Lu, Fig 3, 3M)  of the iron-core (Hasegawa, Fig 1, 1,3) and which is substantially equidistant (Lu, Fig 3, D1 and D2 are equal) between the two opposite sides (Lu, Fig 3, S1, S2) of the middle part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu with the middle part between substantially equidistant from the two opposite sides as further taught by Lu in order to keep the weight and the fluid forces equally distributed.
Regarding Claim 7, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 5. Hasegawa in view of Lu further the passageways (Hasegawa, Fig 4 above, 9A,9B)  and the through-holes (Hasegawa, Fig 7 above, Ah1) are aligned with two slots (Hasegawa, Fig 7, 9A, 9B) located the two opposite sides (Hasegawa, Fig 7, S3, S4) of the middle part (Hasegawa ,Fig 7, 3M).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu and Huang et al (US 20180091024 A1) hereinafter referred to as Huang.
Regarding Claim 8, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 5. Hasegawa in view of Lu further discloses the liquid supply part (Hasegawa, Fig 4 above, 10A1, 10B1) and the liquid collection part (Hasegawa, Fig 4, 10A2, 10B2) are connected against the iron-core (Hasegawa, Fig 1 above, 1,3). Hasegawa does not disclose the connection to be a screw.
Huang discloses the connection to be a screw (Huang, Fig 3 below, S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu with the screw connection as taught by Huang in order to keep the liquid supply, connection parts and the iron core connected to facilitated efficient heat transfer.

    PNG
    media_image9.png
    619
    476
    media_image9.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Hofstaetter (WO 2011069517 A1).
Regarding Claim 11, Hasegawa discloses the liquid-cooled core assembly according to claim 1. Hasegawa further discloses 5the liquid supply part (Fig 4 above, 10A1, 10B1) and the liquid collection parts (Fig 4, 10A2, 10B2) have a cross-section (Fig 2 above, Cs) to form a compartment (Fig 2, 10A1, 10A2, 10B1, 10B2) with a respective side of the two other opposite sides (Fig 4, S1, S2) of the iron- core (Fig 1 above, 1,3)  for receiving portions of the coils (Fig 2, 4A, 4B). Hasegawa does not disclose the cross section to be T shaped.
Hofstaetter discloses disclose the cross section to be T shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa with the T shaped cross section as taught by Hofstaetter in order to facilitate adequate surface area of contact of the cooling fluid in a package efficient manner which can take away the heat quickly from the iron core.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Eilenberger (US 20200412193 A1).
Regarding Claim 14, Hasegawa discloses the liquid-cooled core assembly according to claim 1. Hasegawa further discloses a first mounting part (Fig 8 above, 11A1) and a second mounting part (Fig 8, 11A2) assembled against the liquid supply part (Fig 4 above, 10A1) and the liquid collection part (Fig 4, 10A2), wherein the inlet connector (Fig 4, 11A1C), and the outlet connector (Fig 4, 11A2C), are mounted into one of the first and second mounting parts. Hasegawa does not disclose first mounting part and second mounting part assembled against  respective first and second lateral 25sides of the iron-core.
Eilenberger discloses first mounting part (Eilenberger, Fig 4 below, 11A)  and second mounting part (Eilenberger, Fig 4, 11B)  assembled against  respective first and second lateral 25sides (Eilenberger, Fig 4, 9A, 9B) of the iron-core (Eilenberger, Fig 1 below, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed discloses the liquid-cooled core assembly of Hasegawa with the first and second mounting parts assembled against the respective first and second lateral sides as taught by Eilenberger in order to provide sufficient support for the mounting parts that can sustain the flow pressures.

    PNG
    media_image10.png
    441
    560
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    396
    551
    media_image11.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Eilenberger and Groening et al(WO 03005535 A2) hereinafter referred to as Groening.
Regarding Claim 15, Hasegawa in view of Eilenberger discloses the liquid-cooled core assembly according to claim 14. Hasegawa in view of Eilenberger further discloses the mounting part including the inlet and outlet connectors as shown above but does not disclose cable glands adapted for electrical connection of the coils, are mounted on the mounting part.
Groening discloses cable glands (Groening, Fig 2 below, 30) adapted for electrical connection of the coils (Groening, Fig 2, 27) are mounted on the mounting part (Groening, Fig 2, Mo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Eilenberger with the cable glands adapted for electrical connection of the coils in order to provide electrical connection to the electrical machine in a safe and secure manner.

    PNG
    media_image12.png
    813
    461
    media_image12.png
    Greyscale

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 9 discloses the liquid-cooled core assembly according to claim 8, 25wherein the liquid supply part includes threaded bores, the liquid collection part includes through-holes, and screws extend along respective through-holes of the liquid collection part and through-holes of the iron-core, an end portion of the screws being screwed into a corresponding threaded bore of the 30liquid supply part.
	Neither Hasegawa nor Hasegawa in view of Huang and/or Lu, Eilenberger, Groening, Hofstaetter, Hoppe discloses the liquid supply part includes threaded bores, the liquid collection part includes through-holes, and screws extend along respective through-holes of the liquid collection part and through-holes of the iron-core, an end portion of the screws being screwed into a corresponding threaded bore of the 30liquid supply part.
	Therefore, claim 9 is allowable.
	Claim 10 is allowable as it is dependent on claim 9.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 discloses the liquid-cooled core assembly according to claim 2, wherein an inlet tube is mounted inside the liquid supply duct, the inlet tube being in fluid communication with the inlet connector and extending along a portion of the liquid supply duct, an end portion of the inlet tube being located 15between one third and two thirds of a length of the supply duct.
Neither Hasegawa nor Hasegawa in view of Huang and/or Lu, Eilenberger, Groening, Hofstaetter, Hoppe discloses an inlet tube is mounted inside the liquid supply duct, the inlet tube being in fluid communication with the inlet connector and extending along a portion of the liquid supply duct, an end portion of the inlet tube being located 15between one third and two thirds of a length of the supply duct.
Therefore, claim 12 is allowable.
Claim 13 is allowable as it is dependent on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832